DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 08/31/2022 with traverse of Group II, claims 15-22 for further examination. Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/2022. Applicant's election with traverse of Group II, claims 15-22, method.
The traversal is on the grounds that the subject matter of claims 1-22 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.  This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing both an apparatus and a method may be found in CPC subclass B05C, subgroup 21/005 and CPC subclass Y10T, subgroup 29/49826, it is recognized that a standard mask apparatus (CPC subclass B05C subject matter) and a method of manufacturing a standard mask
apparatus (CPC subclass Y10T subject matter) are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate classification and different field of search would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Furthermore, the restriction requirement was based Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the process as claimed can be used to make another and materially different product such as disclosed by Otani et al. (JP2019065393 A) (cited in 03/08/2021 IDS).
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the two inventions on the record.  Therefore, the requirement is still deemed proper and is therefore made FINAL.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 03/08/2021 is being considered by the examiner.

Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 15-22 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Han (US 2017/0106472 A1) hereinafter Han.
	As regards to claim 15, Han discloses a method of manufacturing a standard mask apparatus for evaluating a vapor deposition chamber of a manufacturing apparatus for an organic device (abs; fig 1-10), comprising: 
a fixing step of fixing at least one standard mask 120/320 to a frame 110/310 ([0033]-[0057]; fig 1-4 & 6-7; clm 1), wherein 
the frame 110/310 includes a pair of first sides 313+314 extending in a first X direction, a pair of second sides 311+312 extending in a second Y direction that intersects with the first X direction, and an opening 115 ([0033]-[0057]; fig 1-4 & 6-7; clm 1), 
the at least one standard mask 120/320 includes a pair of end portions 323+324 in the first X direction, and at least one through-hole 321, 325, located between the pair of end portions 323+324 ([0033]-[0060]; fig 1-4 & 6-7; clm 1), and the fixing step includes 
a placement step of placing the at least one standard mask 120/320 such that the pair of end portions 323+324 overlaps the pair of second sides 311+312 ([0033]-[0060]; fig 1-4 & 6-7; clm 1), 
a mask alignment step of, after the placement step, while a joint tension is being applied to the at least one standard mask 120/320 in the first X direction and the at least one standard mask 120/320 is being pressed via pressure unit 400/1400/2400 against the frame 110/310, adjusting a position of the at least one standard mask 120/320 with respect to the frame 110/310 (abs; [0011]; [0044]-[0065]; fig 1-10; clm 1, 3 & 11-12), and 
a joining step of, after the mask alignment step, while a joint tension is being applied to the at least one standard mask 120/320 in the first X direction and the at least one standard mask 120/320 is being pressed against the frame 110/310 via pressure unit 400/1400/2400, joining the at least one standard mask 120/320 with the frame 110/310 (abs; [0011]; [0044]-[0065]; fig 1-10; clm 1, 3 & 11-12).
As regards to claim 16, Han discloses a method (abs; fig 1-10), wherein the mask alignment step includes a first checking step of, while a joint tension is being applied via extension unit 330 to the at least one standard mask 120/320 in the first X direction and the at least one standard mask 120/320 is being pressed via pressure unit 400/1400/2400 against the frame 110/310, checking a position of the at least one through-hole 321, 325, with respect to the frame 110/310 (abs; [0011]; [0044]-[0065]; fig 1-10; clm 1-2).
As regards to claim 17, Han discloses a method (abs; fig 1-10), wherein the mask alignment step includes a moving step of, while a joint tension is being applied via extension unit 330 to the at least one standard mask 120/320 in the first X direction and the at least one standard mask 120/320 is being pressed via pressure unit 400/1400/2400 against the frame 110/310, moving the at least one standard mask 120/320 in any one of directions in a two-dimensional plane defined by the first X direction and the second Y direction (abs; [0011]; [0044]-[0065]; fig 1-10; clm 1-2).
As regards to claim 18, Han discloses a method (abs; fig 1-10), wherein the frame 110/310 includes a frame first surface (top surface, see fig 1, 3-4 & 6-7) to which the at least one standard mask 120/320 is fixed, a frame second surface (bottom surface, see fig 1, 3-4 & 6-7) located across from the frame first surface (top surface, see fig 1, 3-4 & 6-7), an inner surface (inside surface connecting first and second surface creating  opening 115, see fig 1, 3-4 & 6-7) located between the frame first surface (top surface, see fig 1, 3-4 & 6-7) and the frame second surface (bottom surface, see fig 1, 3-4 & 6-7) and facing the opening 115, and a frame wall surface (outside surface connecting first and second surface, see fig 1, 3-4 & 6-7) located outside the inner surface (inside surface connecting first and second surface creating opening 115, see fig 1, 3-4 & 6-7) in plan view and connected to the frame first surface (top surface, see fig 1, 3-4 & 6-7), the frame wall surface (outside surface connecting first and second surface, see fig 1, 3-4 & 6-7) includes a first wall surface edge (connecting edge, see fig 1, 3-4 & 6-7) where the frame wall surface (outside surface connecting first and second surface, see fig 1, 3-4 & 6-7) and the frame first surface (top surface, see fig 1, 3-4 & 6-7) intersect with each other, in the mask alignment step, each of the pair of end portions 323+324 overlaps the first wall surface edge (connecting edge, see fig 1, 3-4 & 6-7), and part of the first wall surface edge that overlaps the pair of end portions 323+324 extends in a straight line in the second Y direction (abs; [0011]; [0044]-[0065]; fig 1-10; clm 1-2).
As regards to claim 19, Han discloses a method (abs; fig 1-10), wherein the standard mask apparatus includes at least one bar 322 located in the opening 115 and connected to the frame 110/310, the frame 110/310 includes a frame first surface (top surface, see fig 1, 3-4 & 6-7) to which the at least one standard mask 120/320 is fixed, a frame second surface (bottom surface, see fig 1, 3-4 & 6-7) located across from the frame first surface (top surface, see fig 1, 3-4 & 6-7), an inner surface (inside surface connecting first and second surface creating opening 115, see fig 1, 3-4 & 6-7) located between the frame first surface (top surface, see fig 1, 3-4 & 6-7) and the frame second surface (bottom surface, see fig 1, 3-4 & 6-7) and to which the at least one bar 322 is connected, and an outer surface (outside surface connecting first and second surface, see fig 1, 3-4 & 6-7) located across from the inner surface (inside surface connecting first and second surface creating opening 115, see fig 1, 3-4 & 6-7), the at least one bar 322 includes a bar first surface (bottom surface, see fig 1, 3-4 & 6-7) located on the frame first surface (top surface, see fig 1, 3-4 & 6-7) side, a bar second surface (top surface, see fig 1, 3-4 & 6-7) located across from the bar first surface (bottom surface, see fig 1, 3-4 & 6-7), and bar side surfaces (side surface, see fig 1, 3-4 & 6-7) located between the bar first surface (bottom surface, see fig 1, 3-4 & 6-7) and the bar second surface (top surface, see fig 1, 3-4 & 6-7), and the frame first surface (top surface, see fig 1, 3-4 & 6-7) and the bar first surface (bottom surface, see fig 1, 3-4 & 6-7) are continuous (abs; [0011]; [0044]-[0065]; fig 1-10; clm 1-2).
As regards to claim 20, Han discloses a method (abs; fig 1-10), wherein the standard mask apparatus includes the two or more standard masks 120/320 fixed to the pair of second sides 311+312 and arranged in the second Y direction ([0033]-[0060]; fig 1-4 & 6-7; clm 1).
As regards to claim 21, Han discloses a method (abs; fig 1-10), wherein the standard mask apparatus includes standard deposition areas each including the at least one through-hole 321, 325, and the standard deposition areas are arranged in the first X direction and in the second Y direction that intersects with the first X direction, each standard deposition area is located in a middle region (see fig 1, 34 & 6-7), and the middle region (see fig 1, 34 & 6-7) is a region in a middle (see fig 1, 34 & 6-7) when the at least one standard mask 120/320 is trisected in the second Y direction ([0044]-[0060]; fig 1-4 & 6-7; clm 1).
As regards to claim 22, Han discloses a method (abs; fig 1-10), wherein each standard deposition area includes a non-penetrated region (see fig 1, 3-4 & 6-7) located around the at least one through-hole 321, 325, in the middle region (see fig 1, 3-4 & 6-7), and the non-penetrated region (see fig 1, 3-4 & 6-7) has a width dimension in the second Y direction (see fig 1, 3-4 & 6-7) greater in plan view than an arrangement opening set of the at least one through-hole 321, 325 ([0044]-[0060]; fig 1-4 & 6-7; clm 1).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717